Citation Nr: 0633032	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-07 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in March 
23, 1973, and February 10, 1975, rating decisions in that 
they failed to assign compensable evaluations for the 
veteran's service-connected urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  It is not shown that the correct facts as they were known 
at the time of the March 23, 1973, rating decision which 
assigned a noncompensable rating for urethritis were not 
considered or that statutory or regulatory provisions extant 
at that time were incorrectly applied.

2.  It is not shown that the correct facts as they were known 
at the time of the February 10, 1975, rating decision which 
denied a compensable rating for urethritis were not 
considered or that statutory or regulatory provisions extant 
at that time were incorrectly applied.


CONCLUSIONS OF LAW

1.  There was no CUE in the March 23, 1973, rating decision's 
assignment of a noncompensable rating for urethritis.  
38 C.F.R. § 3.105 (2006).

2.  There was no CUE in the February 10, 1975, rating 
decision's denial of a compensable rating for urethritis.  
38 C.F.R. § 3.105 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Although the Veterans Claims Assistance Act (VCAA) is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to clear and 
unmistakable error claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (2001), the United States Court of Appeals for 
Veterans Claims held that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions."  A claim of CUE it is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
claims.  See also 38 C.F.R. § 20.1411(c), (d) (2006).

Factual Background

The veteran served on active duty from February 1969 to 
January 1971.  His service medical records show that he was 
seen in April 1970 because of painful urination.  The 
impression was nonspecific urethritis.  In May 1970, the 
veteran was seen with complaints of heavy urethral discharge 
for two days.  He was treated with medication.  Examination 
in June 1970 revealed no pain or dripping, but some itching 
was noted in the mid-urethral area.  

VA outpatient treatment records note that the veteran was 
seen in October 1971 with complaints of passing blood through 
his urine.  He was seen in February 1973 with complaints of 
urethral discharge.  In March 1973, he was treated for 
recurrent discharge.

By rating decision dated March 23, 1973, the RO granted 
service connection for urethritis with chronic gonorrhea.  A 
noncompensable rating was assigned under Diagnostic Code 
(Code) 7599, effective March 12, 1973.  The veteran did not 
appeal this decision and it became final.

In June 1974, the veteran submitted a claim for increased 
rating for his service-connection urethritis.  

In February 1975, the RO obtained the veteran's VA treatment 
records for the period from June 1973 to January 1975.  A 
June 1973 clinical record notes the veteran's history of 
chronic urethral discharge for three years.  His current 
complaint was of a slight increase in discharge.  The 
examiner noted that there was no dysuria, frequency, 
nocturia, or hematuria.  The impression was gonorrhea.  A 
July 1973 urology clinic report notes the veteran's 
complaints of residual irritation.  Examination revealed no 
discharge.  The impression was prostatitis.  A September 1973 
treatment record notes that the veteran was seen for a 
delayed follow-up examination.  He reported no problems.  The 
examiner noted that the veteran was discharged from the 
urology clinic and that his disease was resolved.  
Examination in April 1974 revealed condylomata of the 
urethral meatus.  A May 1974 treatment record notes the 
veteran's complaints of difficulty urinating and a poor 
stream followed by a few drops of blood.  The veteran was 
referred to the urology clinic.  A May 1974 urology clinic 
report notes the veteran's history of urethral meatal 
condylomata for three months with no prior treatment.  An 
excretory urogram obtained later that month was normal.  The 
veteran was seen in June 1974 with complaints of stream 
intermittency for three months.  Examination revealed 
condylomata protruding from the urethral meatus.  The veteran 
underwent a meatotomy under general anesthesia, and the 
urethral condylomata were fulgurated.  He was discharged the 
following day.  Two weeks later, the veteran was seen for a 
follow-up examination and had no complaints.  He reported 
minimal discharge, good stream and minimal discomfort.  In 
November 1974, the veteran was seen with complaints of 
moisture.  He reported having a good stream.  The impression 
was no pathology.  

By rating decision dated February 10, 1975, the RO denied a 
compensable rating for the veteran's service-connected 
urethritis.  The veteran did not appeal this decision and it 
became final.
Analysis

An unappealed rating decision is final based on the evidence 
of record and may not be revised based on such record unless 
it is shown that the decision involved CUE.  38 U.S.C.A. § 
7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).  A finding of CUE requires that 
error, otherwise prejudicial, must be undebatable.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In every instance where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The March 1973 and February 1975 rating decisions assigned a 
noncompensable rating for veteran's service-connected 
urethritis under Code 7599, as urethritis was an unlisted 
entity in the rating schedule, and the last two digits for 
all unlisted conditions were to be 99, and the prefix digits 
of 75 were for disabilities of the genitourinary system.  See 
38 C.F.R. § 4.27 (1973).  The disability was then to be rated 
by analogy to the diagnostic code most nearly corresponding 
to the disability being rating by anatomical location and 
function.  38 C.F.R. § 4.20 (1973).  As neither the 1973 nor 
the 1975 rating decision specified the Code which was applied 
by analogy, the Board must now look to all then potentially 
applicable diagnostic codes to determine whether a 
compensable rating was warranted under any.  

The service connected entity was characterized in the March 
1973 rating decision (which granted service connection and 
assigned the initial rating) as urethritis with chronic 
gonorrhea (and the veteran was advised that the grant of 
service connection was for urethral prostatitis and "Chronic 
Social Disease"), and the Board must look to the symptoms 
associated with the disability to determine which diagnostic 
codes potentially applied.

The initial code for consideration for analogous rating was 
Code 7518 for stricture of urethra, which provided a 
noncompensable rating when there was healed, slight to 
moderate stricture of the urethra requiring only occasional 
dilatations (1 or 2 times a year).  A 10 percent evaluation 
was warranted when dilatation was required every 2 to 3 
months.  A 30 percent evaluation was warranted where cystitis 
was present and frequent dilatations were required.  
38 C.F.R. § 4.115a, Code 7518 (1972-1974).  The evidence of 
record in 1973 and 1975 included the veteran's service 
medical records dated from 1969 to 1971 and VA treatment 
records dated from 1971 to 1975.  It shows that the veteran 
underwent one meatotomy in June 1974.  It not show that he 
required dilatations every 2 or 3 months.  Consequently, the 
RO did not err in not assigning a 10 percent rating under 
Code 7518.

Under Code 7527, prostate infections were rated as cystitis 
depending on functional impairment of the bladder.  In turn, 
cystitis which was mild warranted a 0 percent rating; and 
cystitis which was moderate, and manifested by pyuria, with 
diurnal and nocturnal frequency warranted a 10 percent 
rating.  A 20 percent rating required moderately severe 
cystitis with additional symptoms of pain, tenesmus.  
38 C.F.R. § 4.115, Code 7512 (1972-1974).  While the record 
shows that during the time period in question the veteran was 
seen for complaints of discharge, it does not show pyuria 
with diurnal and nocturnal frequency.  In fact, a June 1973 
examiner specifically noted there was no dysuria, frequency, 
nocturia.  

The primary symptoms of the veteran's service connected 
genitourinary disability during the time period in question 
were condylomata, which as nonmalignant growth of the 
genitourinary system were to be rated based on interference 
with genitourinary functions.  See 38 C.F.R. § 4.115a, Code 
7529 (1972-1974).  As genitourinary function impairment 
warranting a compensable rating was not shown (See 
discussions of Codes 7512, 7518, supra), a 10 percent rating 
under Code 7529 was not warranted.  Further recurring (i.e., 
chronic) symptoms of the veteran's service connected 
genitourinary disability during the time period encompassed 
by the two rating decisions being challenged included 
difficulty urinating (with poor stream) and occasional slight 
hematuria.  No diagnostic code for consideration in March 
1973 or February 1975 provided for a compensable rating for 
such symptoms, alone.  Significantly also, by November 1974 
the complaints had resolved, and the impression was that 
there was no pathology.  

The veteran's assertion of CUE is largely a disagreement with 
how the facts were weighed or evaluated.  The veteran and his 
representative maintain that under the applicable 
regulations, he should have been awarded a compensable 
evaluation for voiding dysfunction.  They appear to be 
referring to the current rating 38 C.F.R. § 4.115a criteria 
(which did not exist at the time of the rating decisions on 
appeal).  Regardless, as stated above, disagreement as to how 
the facts were weighed or evaluated is not CUE.  See Damrel, 
6 Vet. App. 242.

The veteran and his representative have also alleged that 
because the RO failed to obtain a new VA examination, the 
February 1975 rating decision was clearly and unmistakable 
erroneous.  However, the allegations that the VA failed in 
its duty to assist are, as a matter of law, insufficient to 
plead CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994) ("an incomplete record, factually correct in all 
other respects, is not clearly and mistakably erroneous").
The veteran also alleges that a convalescent rating should 
have been assigned following his surgical procedure in June 
1974.  Significantly, there is nothing in the record to show 
that the procedure required a month of postsurgical 
convalescence.  See 38 C.F.R. § 4.30 (1972-1974).  The 
hospital discharge note indicated the veteran would be 
disabled about 10 days; and when he was seen 2 weeks later, 
there were no complaints. 

In conclusion, it is not shown that any critical facts were 
not considered or that controlling statutory and regulatory 
provisions were incorrectly applied in the March 1973 and 
February 1975 rating decisions.  The veteran's assertion of 
CUE in those decisions lacks legal merit and must be denied 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal to establish CUE in March 23, 1973, and February 
10, 1975, rating decisions that assigned a noncompensable 
rating for the veteran's service-connected genitourinary 
disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


